Citation Nr: 0013874	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-20 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
encephalopathy with right hemiparesis, currently evaluated as 
60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel

INTRODUCTION

The veteran had active service from September 1937 to June 
1940 and December 1943 to August 1945.

This matter comes before the Board of Veterans' Appeals from 
a June 1997 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO), which granted entitlement 
to an increased rating for post traumatic encephalopathy with 
right hemiparesis and assigned a 50 percent rating effective 
April 1, 1946 and 60 percent rating effective December 2, 
1996.

The veteran has perfected an appeal of that decision, which 
appeal is now before the Board.


REMAND

The veteran's claim is well grounded.  38 U.S.C.A. §  5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App 78 (1990).  A 
veteran's assertion that his disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  

The Board has a duty to assist the veteran in the development 
of facts pertinent to his well-grounded claim and ensure full 
compliance with due process.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999).  VA must 
provide a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994).  In this case. The veteran asserts that his 
disability has gotten worse since the last VA neurological 
examination in July 1998.  The veteran is entitled to a new 
VA examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).


The duty to assist also involves obtaining potentially 
relevant medical reports.  White v. Derwinski, 1 Vet. App. 
519, 521 (1991).  The evidence shows that the veteran had 
been receiving continuing treatment from a private 
neurologist for his service connected post-traumatic 
encephalopathy with right hemiparesis.  During the February 
2000 travel board hearing, the veteran testified as to the 
existence of treatment records and diagnostic tests, 
including x-rays, magnetic resonance imaging, and myelograms, 
related to his service connected disability.  The undersigned 
noted during the hearing that the private treatment records 
from July 1998 onward should be secured.  These records have 
not been incorporated into the claims folder.  

The Board notes that the veteran submitted a statement from 
his private neurologist dated in October 1999 who concluded 
that, inter alia, the veteran should be considered to have 
complete paralysis of the right leg below the knee for 
disability purposes.  The neurologist reported that he had 
been treating the veteran since 1997, however, the claims 
folder contains no records of treatment by this physician 
subsequent to October 1997.  VA has a duty to seek reported 
records of treatment, of which it becomes aware at any stage 
in the appeals process.  Massey v. Brown, 7 Vet App 204 
(1994); Murincsak v. Derwinski, 2 Vet App 363 (1992). 

Accordingly, this case must be REMANDED to the RO for the 
following development:

1.  The RO should request that the 
veteran furnish information as to any 
treatment he has received since October 
1997.  After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder legible copies of the 
veteran's complete treatment records from 
those facilities identified by the 
veteran which have not already been 
secured, including all records of 
treatment by Daniel M. Gibbs, M.D.

2.  The veteran should be afforded a VA 
neurological examination to assess the 
current neurologic impairment resulting 
from his service connected post traumatic 
encephalopathy with right hemiparesis.  
The examiner should review the claims 
folder prior to completing the 
examination, and should report all 
neurologic impairment attributable to the 
service-connected disability.  The 
examiner should also express an opinion 
as to the severity of such impairment, 
including whether there is complete 
paralysis of the right leg below the 
knee, whether the foot dangles and drops, 
whether there is no active movement 
possible of the muscles below the knee, 
or whether flexion of knee is weakened or 
lost.

3.  The RO should then again consider the 
issue on appeal.  If the decision is 
unfavorable, the veteran should be 
furnished an appropriate supplemental 
statement of the case and given a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is necessary to evaluate his claim, 
and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



